DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9 – 12, 17 – 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stachew et al. (US 6,010,986)
In regards to claim 1, Stachew teaches lubricating oil composition comprising a major amount of oil of lubricating viscosity and a minor amount of additive comprising a dispersant (A), phosphorus acid salt (B), metal overbased detergent such as carboxylate detergent C) etc. (abstract).  The composition is useful as lubricating oils for engines such as marine and railroad diesel engines, turbines, automatic transmissions, hydraulic fluids etc. (column 2 lines 40 – 52).  The carboxylate detergent salt can be an hydrocarbyl salicylate (polyolefin-substituted hydroxy-aromatic carboxylic acid salt) having a formula (XVII) wherein a can be 1 to 3, b can be 1 and c can be 1, and having a group R13 which can have from 4 to 400 carbon atoms such as polyisobutylene having preferably from 30 to 400 carbon atoms which provides calculated molecular weights of from about 420 to about 4200 daltons (g/mol) which overlaps the claimed range (column 33 lines 1 – 43).  
Stachew teaches the hydroxy aromatic carboxylic acid detergent (i.e., carboxylate detergent) having the claimed structure wherein when R13 is 2 the limitations of R1 and R2 of the claimed structure is provided.  When components A, B C are present at amounts of 1 – 10%, 0.5 – 4% and 0.5 – 6% respectively, the balance of base oil (since component D is only present at minute amounts of 10 to 90 ppm) is present at amounts of 80 – 98% (page 39 lines 30 – 45).  Thus, the amount of detergent C) overlaps the claimed range.
In regards to claims 9 – 12, 17, Stachew teaches the composition wherein the detergent is overbased calcium (Ca) salicylate detergent (column 30 lines 5 – 21).  The hydrocarbyl group of the salicylate can be polyisobutylene and thus is free of C8 and higher unbranched alkyl chains.  The polyisobutylene molecular weight of about 420 obviates the limitation of 400 as claimed.
In regards to claims 18 – 20, Stachew teaches the composition wherein the detergent c) is present in the composition in amounts of from 0.5 to 6% or from 1 to 3% (column 39 lines 24 – 40; Table).
In regards to claims 21 – 24, Stachew teaches lubricating oils such as mineral or synthetic oils which are Group I to V oils (column 2 lines 53 – 67).  The oils are present in major amount as previously stated.  A major amount is amounts of more than 50% in the composition which overlaps the claimed range (column 40 line 5 – 9).  When components A, B C are present at amounts of 1 – 10%, 0.5 – 4% and 0.5 – 6% respectively, the balance of base oil (since component D is only present at minute amounts of 10 to 90 ppm) is present at amounts of 80 – 98% (page 39 lines 30 – 45).  
In regards to claim 25, Stachew teaches the composition which can comprise other additives such as dispersants as previously stated.
In regards to claims 26 – 30, Stachew teaches the composition which are useful for lubricating the mechanical devices of the claims as previously stated.  Thus, when the composition is used in the recited device, the method of lubricating the mechanical device comprising the step of adding the claimed composition is intrinsically provided.
In regards to claim 32, Stachew teaches the carboxylates are prepared using procedures known in the art, such as processes taught in US 3,595,791 by Jerome Cohen (column 33 lines 44 – 53).  Cohen teaches the salicylate salts are prepared by reaction of aliphatic hydrocarbon substituted salicylic acid with alkaline earth metal base (i.e., calcium base), wherein the hydrocarbon groups preferably comprises isobutene polymer (i.e., polyisobutylene), thus providing for the step of forming polyolefin-substituted hydroxy aromatic carboxylic acid (i.e., salicylic acid) and reacting it with metal base as claimed (columns 1 and 2). Thus, at least in view of Cohen the steps are taught.  Stachew teaches reaction using calcium hydroxide metal base and using carbon dioxide in preparation of overbased salts (see Examples C1 – C13).  Thus, use of the claimed ingredients in the claimed process are obvious.  Stachew teaches combination of the salicylate salt in an oil of lubricating viscosity to provide a lubricating oil composition as previously stated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771